SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of August, 2017 (Commission File No. 1-14862 ) BRASKEM S.A. (Exact Name as Specified in its Charter) N/A (Translation of registrant's name into English) Rua Eteno, 1561, Polo Petroquimico de Camacari Camacari, Bahia - CEP 42810-000 Brazil (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- . BRASKEM MANAGEMENT REPORT 2016 The Management of Braskem S.A. (“Braskem”) submits for your consideration this Management Report and corresponding Financial Statements, which are accompanied by the opinions of the Independent Auditors and the Audit Board for the fiscal year ended Dec. 31, 2016. 1. Message from Management The year 2016 was marked by uncertainty in the political and economic environments both locally and internationally. In the international scenario, the uncertainties generated by the United Kingdom’s exit from the European Union, by the new paradigm of more moderate economic growth in China and by the U.S. presidential elections led to stagnant growth in international trade and lower investment, which also reflected the slower-than-expected growth in the world economy. In Brazil, according to the latest round of indicators, economic growth was weaker than expected, with the main factor the negative GDP growth in the third quarter due primarily to lower borrowing, given the higher levels of debt held by households and businesses. This context, combined with the persistent bottlenecks contributing to Brazil cost and the prolonged political and institutional crisis, affected the country’s economy and consequently demand for resins in the Brazilian market. Brazil: In this scenario, Brazil's resin demand reached approximately 4,888 kton, decreasing 1% from 2015. Braskem, following the contraction in the Brazilian market, posted total sales volume in the year of 3,339 kton, with its PE, PP and PVC market share in Brazil remaining stable at 69%. To mitigate this contraction, Braskem continued to dedicate efforts to identifying new opportunities in the international market to take advantage of its sales team and international sales offices, and set a new record for resin exports of 1.7 million tons, representing growth of 24% on the prior year. The year was marked by the higher availability of feedstock at the Rio de Janeiro cracker, which in 2016 registered an average capacity utilization rate of 87%, up 12 p.p. from 2015. The higher capacity utilization supported a 2% increase in polyethylene production in the year. The oil price averaged US$43/barrel in 2016 or 17% lower than the average price in 2015. The lower oil price led to an average naphtha price in the international market of US$385/ton in 2016, compared to the average price in the prior year of US$462/ton. Ethane, the feedstock used by the Rio de Janeiro cracker, registered an average U.S. Gulf price reference of US$146/t (US$20 cts/gal), an increase of 7% on the prior year, which further weakened the competitive advantage of gas-based producers over naphtha-based producers. The average spread in the international market of the thermoplastic resins produced by Braskem in Brazil remained at healthy levels, reaching US$677/ton, down 3% from the average spread in the prior year. At the units in Brazil, the Company focused its efforts on maintaining operational and commercial efficiency, while exporting any volumes not sold locally, especially to Mercosur. As a result, the Brazilian units, including exports, posted EBITDA in the year of R$8,478 million, which represents a new record for resin and basic petrochemical production and export volume. United States and Europe: During the year, the average U.S. Gulf (USG) price reference for propylene was US$759/ton, down 12% on the prior year, given the higher supply of propylene in the market following the startup of a propane-based propylene production unit in the region. Page 1 of 35 In this scenario, PP spreads in the United States stood at US$702/ton in the year, an increase of 24% on the prior year, which was influenced by the higher feedstock supply and the stronger PP demand in the U.S. market. The units in the United States and Europe registered a capacity utilization rate of 100% in 2016, up 2 p.p. on the prior year, which mainly reflects the project to optimize PP grades implemented over the year and the strong demand for the resin in both regions. A highlight was the commissioning of the plant producing ultra-high molecular weight polyethylene in La Porte, Texas, to better serve clients in North America and Europe. Another highlight was the investments made to debottleneck the PP plant in Marcus Hook, Pennsylvania that increased the plant's nameplate capacity to 64 kton per year. In 2016, the operations in the United States and Europe contributed significant results, with record EBITDA of US$698 million (R$2,474 million), which is 120 % higher year over year and represented 21% of the Company’s consolidated segments. The result was mainly due to the Company’s strategy to ensure its operating and commercial efficiency, which enabled the units to register a capacity utilization rate of 100%, and to take advantage of market opportunities given the strong demand for PP in the regions. Mexico: In 2016, the Company achieved an important milestone with the startup of the petrochemical complex in Mexico, which is still in the ramp-up phase. In March, the cracker was started and the ethylene specified; in April, the first PE line started operations; and in June, the three polyethylene plants already were operational. In the second quarter of the year, the PE plants operated at a capacity utilization rate of 32% and, by the fourth quarter, the PE plants had ramped up to a capacity utilization rate of 73%. In the year, the Mexico unit posted EBITDA of US$163 million (R$530 million), with the PE plants registering an average capacity utilization rate of 42%, in line with the Company’s estimate. In the year, the Company’s efforts at the Mexico unit were focused on (i) ensuring the stability of the petrochemical complex’s production; (ii) growing sales in the Mexican market and strengthening relations with local clients; and (iii) exporting products in synergy with the Braskem operations in other regions. Braskem – Consolidated: In 2016, Braskem posted record EBITDA in Brazilian real and U.S. dollar of R$11,507 million and US$3,301 million, representing growth of 23% and 18%, respectively, on the prior year. The improvement is mainly due to (i) the good operating performance; (ii) healthy resin spreads in the international market; (iii) higher export sales volume from Brazil; (iv) performance of the operations in the United States and Europe; (v) the Mexico complex beginning to contribute its result; and (vi) the 5% average Brazilian real depreciation. In the year, with the continued progress on Braskem’s international expansion, 47% of its net revenue (ex-resale of naphtha and condensate) came from international markets, reflecting the exports from Brazil and the operations in the United States, Germany and Mexico. In 2016, Braskem posted a consolidated net loss of R$729 million, of which R$411 million is attributable to the parent company. Reflecting the Company’s solid cash generation and commitment to financial health, corporate leverage, as measured by the ratio of Net Debt to EBITDA in U.S. dollar, stood at 1.67, down 12% from the prior year, reflecting the US$146 million decrease in net debt in U.S. dollar combined with the 11% increase in EBITDA in the last 12 months. Over the year, Braskem remained engaged in implementing its cost-reduction program, which by year-end had delivered an effective gain of R$368 million and a recurring gain of R$395 million, with completion of 66% of the planned initiatives. The gains are distributed in the following categories: reduction in fixed and variable costs and optimization of investments. Page2 of 35 Another highlight in the period was the conclusion of the global settlement with Brazil’s Federal Prosecution Office (“MPF”), the U.S. Department of Justice ("DoJ"), the U.S. Securities and Exchange Commission ("SEC") and the Swiss Office of the Attorney General to resolve reports of wrongdoings involving the Company, in connection with Operation Car Wash. Under the global agreement, the Company will pay the applicable authorities in Brazil and abroad approximately US$957 million, equivalent to approximately R$3.1 billion. As part of its contribution to sustainable development, Braskem remains focused on finding solutions to mitigate risks and on creating shared value. In this respect, Braskem operates on three fronts: (i) increasingly sustainable operations; (ii) increasingly sustainable products; and (iii) solutions for a more sustainable life. Braskem's commitment to sustainable development also supported important internal achievements and external recognition in 2016. Braskem was named a Climate Leader by the Carbon Disclosure Project Brazil and became the first Brazilian company to be included on the "A" List of CDP Investor. The Company also confirmed its inclusion in the 12 th portfolio of the Corporate Sustainability Index (ISE) of the São Paulo Stock Exchange (BM&FBovespa) and was included for the fifth straight time in the Dow Jones Sustainability Emerging Markets Index. Acknowledgements: Management once again takes this opportunity to thank its Clients for the trust they place in Braskem, since this partnership motivates us to always follow a path of excellence, and to thank our Team Members, Partnership and Suppliers for their dedication and competence, which are critical to ensuring our accomplishments and results. We also thank our Shareholders for their support in ensuring the feasibility of our strategic projects, which are fundamental to strengthening the Company. 2. Outlook Despite the consistent downward path in inflation and the increase in investor confidence in recent months, the same macroeconomic challenges of 2016 remain in place in 2017. Although a recovery in economic growth is expected in 2017, the consensus expectation is calling for gradual and slow growth. According to the Central Bank report of December 2016, industrial activity in Brazil should grow by 0.6% in 2017, with the GDP growth forecast for the year revised downward from 1.3% to 0.8%. In the international market, according to the International Monetary Fund (IMF), the outlook improved for advanced economies in 2017 and 2018, given the stronger economic activity registered in the second half of 2016 and expectation of fiscal stimulus in the United States. For emerging markets and developing economies in general, the growth outlook worsened marginally, with an upward revision for China given the expectation of economic stimulus and downward revisions for countries like Mexico given the uncertainties associated with the North American election. In the oil market, the expectation is for OPEC members to maintain their agreement and other producers to limit global supply, which could support higher oil prices and consequently boost the competitiveness of gas-based producers in relation to naphtha-based ones. In the petrochemical industry, new polyethylene capacities coming online in the United States as of end-2017 and mainly in 2018 could pressure polyethylene spreads in the international market in the period, with a recovery expected as of 2019. For other resins (PP and PVC), the expectations are calling for stability in spreads at sustainable levels, especially in the U.S. market for PP, where no new capacity is expected before the end of the decade. In this scenario, the Company’s strategy will be to focus on: (i) diversifying its feedstock profile and geographic footprint to mitigate the volatility of the petrochemical cycle; (ii) exports, while capturing synergies across Braskem’s units and commercial offices; (iii) strengthening its petrochemical operations by ensuring high operating efficiency, productivity and competitiveness at units in all regions, with the highlight the stabilization of production at the Mexico complex; (iv) seeking new opportunities for growth Page3 of 35 in PP based on competitive propylene feedstock in the United States; (v) continually enhancing its compliance program and governance practices; while maintaining its financial health and cost discipline. 3. Performance § BRAZIL In 2016, Braskem’s results in Brazil were formed by the following segments: Basic Petrochemicals, Polyolefins, Vinyls and Chemical Distribution. BASIC PETROCHEMICALS The Basic Petrochemicals segment is formed by and operates four petrochemical complexes (Camaçari, Triunfo, São Paulo and Rio de Janeiro) producing olefins, aromatics and utilities. These units have total annual ethylene production capacity of 3,952 kton, of which approximately 78% is naphtha-based, 16% is gas-based and the remainder is ethanol-based. Of the total ethylene produced by the Basic Petrochemicals Unit, around 80% is transferred for use by Braskem’s Polyolefins and Vinyls segments. Total annual propylene production capacity is 1,585 kton, of which approximately 65% on average is transferred for use by the Company’s Polyolefins segment. The following table provides a financial overview of this segment: Financial Overview (R$ million) BASIC PETROCHEMICALS (A) (B) Change (A)/(B) Net Revenue 3% Cost of Good Sold (20,266) (20,053) 1% Gross Profit 14% Gross Margin 19% 17% 2 p.p. SG&A (698) (659) 6% Other Operating Income (expenses) (374) (178) 110% EBITDA 11% EBITDA Margin 20% 18% 2 p.p. Capacity Utilization: In 2016, Braskem’s crackers operated at an average capacity utilization rate of 92%, an increase of 3 p.p. from 2015, which is mainly explained by: (i) the good operating performance of the crackers, in line with the Company’s strategy to ensure its operating efficiency in order to serve the Brazilian market, while exporting any volumes not absorbed; and (ii) the higher availability of feedstock at the gas-based cracker in Rio de Janeiro. Production: Due to the good operating performance, the production of basic petrochemicals in 2016 amounted to 8.5 million tons, increasing 3% from 2015 and setting a new record for the Company. In the year, ethylene production also set a new record and posted growth of 3% on the prior year. Page4 of 35 Performance (tons) BASIC PETROCHEMICALS (A) (B) Change (A)/(B) Production Ethylene 3,459,861 3,357,077 3% utilization rate 92% 89% 3 p.p. Propylene 1,400,466 1,389,796 1% Cumene 193,936 203,079 -5% Butadiene 411,688 389,273 6% BTX* 1,000,489 981,570 2% Others 2,018,037 1,901,254 6% Total Production 8,484,476 8,222,049 3% BTX* - Benzene, Toluene and Paraxylene Internal Transfers: The Basic Petrochemicals segment transfers mainly ethylene to the Vinyls segment and ethylene and propylene to the Polyolefins segment. Performance (tons) BASIC PETROCHEMICALS (A) (B) Change (A)/(B) Transfers Ethylene 2,856,541 2,793,531 2% Propylene 1,022,070 987,280 4% Total Transfers 3,878,611 3,780,810 3% Sales Volume – Brazilian Market: In 2016, sales volume of key basic petrochemicals to third parties was 1.8 million tons, setting a record and up 5% from 2015. Performance (tons) BASIC PETROCHEMICALS (A) (B) Change (A)/(B) Sales - Brazilian Market Ethylene 511,865 485,761 5% Propylene 291,311 246,081 18% Cumene 194,472 206,035 -6% Butadiene 198,451 220,109 -10% BTX* 676,958 631,466 7% Total Brazilian Market 1,873,057 1,789,453 5% BTX* - Benzene, Toluene and Paraxylene Net Revenue – Domestic Market: In 2016, net revenue from domestic sales in Brazil came to R$19,490 million (including R$10,775 million from sales 1 to the Polyolefins and Vinyls units), increasing 1% compared to 2015. The increase is mainly explained by the higher sales by volume of basic petrochemicals to third parties, with the highlight the redirecting of gasoline sales to the domestic market, which grew by 66% from the prior year. In U.S. dollar, net revenue came to US$5,615 million, down 4% from the previous year, mainly due to the lower prices for key basic petrochemicals in the international market, which were partially offset by the 5% depreciation in the Brazilian real between periods. Sales Volume – Export Market: In 2016, exports of key basic petrochemicals reached 705 kton, down 7% from 2015, which is mainly explained by the substitution of propylene export volumes to supply to a client in the acrylics complex in [1] Sales of Basic Petrochemicals to the Polyolefins and Vinyls units are presented here on a managerial basis solely to show the result allocated to each segment. Page5 of 35 Bahia and by the higher volume of transfers to the Polyolefins segment to produce PP, with these factors partially offset by the higher exports of benzene and butadiene. Performance (tons) BASIC PETROCHEMICALS (A) (B) Change (A)/(B) Sales - Export Market Ethylene 64,193 62,859 2% Propylene 79,312 170,454 -53% Butadiene 213,666 165,404 29% BTX* 347,498 356,195 -2% Total Exports 704,670 754,911 -7% BTX* - Benzene, Toluene and Paraxylene Net Revenue - Export Market: In 2016, net revenue from exports came to R$5,572 million, up 13% from 2015, mainly due to: (i) the depreciation in the Brazilian real in the period; (ii) the higher sales volume and better international price references for certain basic petrochemicals, especially butadiene. In U.S. dollar, net revenue from exports was US$1,627 million, increasing 11% from 2015. COGS: naphtha, HLR (refinery gas), ethane and propane are the main feedstock used by the Basic Petrochemicals segment to produce olefins and aromatics. Petrobras supplies 100% of the HLR, 100% of ethane, 95%, on average, of propane, around 70% of the naphtha consumed by Braskem, with the remainder met by imports from various suppliers. In 2016, COGS was R$20,266 million, up 1% from 2015, mainly due to the higher total production volume and the 5% depreciation in the Brazilian real between the periods, with these factors partially offset by the lower prices for key feedstock in the international market. In 2016, the ARA naphtha price averaged US$385/ton, down 17% from 2015, explained by lower oil prices. The decrease mainly reflects (i) the higher U.S. production and uncertainties concerning the impact of OPEC on global supply; (ii) higher inventories, especially in the U.S. Gulf region; and (iii) lower demand for fuel production. Regarding the supply of naphtha in the Brazilian market (average of n-1 quote), the international price reference averaged US$379/ton in 2016, decreasing 23% from 2015 (when the average price was based on the three-month moving average). In 2016, the USG price reference for ethane, the feedstock used by the Rio de Janeiro cracker, averaged 20¢/gal US$146/ton), increasing 7% from 2015, explained by the stronger demand resulting from logistics debottlenecking projects, which supported higher export volumes. Meanwhile, the USG price reference for propane in 2016 averaged 48¢/gal (US$252/ton), increasing 7% from 2015, which is explained by the equalization of inventories given the higher consumption by dehydrogenation (PDH) units, the stronger export volumes from the USA and the stability in PP production volume. In U.S. dollar, COGS at the Basic Petrochemicals Unit amounted to US$5,856 million in 2016, down 3% from 2015. SG&A Expenses: In 2016, selling, general and administrative expenses amounted to R$698 million, up 6% from 2015, which is explained by the higher total sales volume and increased logistics costs, primarily with exports. EBITDA: In 2016, the Basic Petrochemicals Unit posted EBITDA of R$4,910 million, an increase of 11% on 2015, which is mainly explained by the higher total sales volume, better spreads for certain petrochemical products and the Brazilian real depreciation between periods. In U.S. dollar, EBITDA amounted to US$1,415 million, up 7% from 2015. Page6 of 35 POLYOLEFINS The Polyolefins segment is formed by 18 industrial plants in Brazil producing polyethylene (PE) and polypropylene (PP), which includes the production of Braskem’s Green PE from renewable feedstock. The industrial operations consist of the PE and PP plants located in the petrochemical complexes of Triunfo, Camaçari, São Paulo, Paulínia, and Rio de Janeiro, which have combined annual production capacity of 3,055 kton of PE, with 200 kton of Green PE and 1,850 kton of PP. The following table provides a financial overview of the Polyolefins unit: Financial Overview (R$ million) POLYOLEFINS (A) (B) Change (A)/(B) Net Revenue 2% Cost of Good Sold (16,041) (15,461) 4% Gross Profit -6% Gross Margin 21% 23% -2 p.p. SG&A (1,304) (1,225) 6% Other Operating Income (expenses) (120) (131) -8% EBITDA -10% EBITDA Margin 16% 18% -2 p.p. Capacity Utilization: In 2016, the PE plants operated with an average capacity utilization rate of 89%, up 2 p.p. from 2015, influenced mainly by the better performance of the plants in the states of Sao Paulo and Rio de Janeiro. The PP industrial units operated with an average capacity utilization rate of 86% in 2016, up 10 p.p. from 2015, influenced by the better performance of the plants in Sao Paulo state and the Rio de Janeiro complex, given the higher supply of propylene to the Basic Petrochemicals segment. Production: With the higher average capacity utilization rate, production by the Polyolefins segment came to 4,301 kton in 2016, setting a new PE production record. Performance (tons) POLYOLEFINS (A) (B) Change (A)/(B) Production PE's 2,708,466 2,648,819 2% utilization rate 89% 87% 2 p.p. PP 1,592,474 1,510,363 5% utilization rate 86% 76% 10 p.p. Total Production 4,300,940 4,159,182 3% Utilization rate does not comprises capacity of the hibernated PP plant in Bahia from 1Q16 onwards Brazilian Market: In 2016, the polyolefins market (PE and PP) was estimated at 3.9 million tons, the same level as in 2015. The positive highlights in the year were the performance of the agricultural packaging industry, the launch by Braskem of new products (Flexus Cling, Amppleo) and the creation of the WeCycle platform, an initiative to value plastic waste along the production chain through projects developed by the Company. Sales Volume – Brazilian Market: In the year, sales volume in Brazil decreased 1% from 2015, with market share of 73%, in line with the previous year. Page7 of 35 Performance (tons) POLYOLEFINS (A) (B) Change (A)/(B) Sales - Brazilian Market PE's 1,705,462 1,705,877 0% PP 1,105,675 1,126,949 -2% Total Brazilian Market 2,811,137 2,832,827 -1% Net Revenue – Domestic Market: In 2016, net revenue came to US$4,008 million, down 6% from 2015, mainly due to the lower PP prices in the international market. In Brazilian real, net revenue amounted to R$13,903 million, or 1% lower than in 2015. Sales Volume – Export Market: In the year, the polyolefins unit exported 1,590 kton, or 22% more than in 2015, led by exports of PP, mainly to South America and Europe, and the higher PE exports to northern South America, as a strategy to support the startup of the Mexico complex. Performance (tons) POLYOLEFINS (A) (B) Change (A)/(B) Sales - Export Market PE's 1,024,233 921,044 11% PP 566,255 386,150 47% Total Exports 1,590,488 1,307,193 22% Net Revenue – Export Market: In 2016, net revenue from exports was 3% and 8% higher than in 2015 in U.S. dollar and Brazilian real, respectively. The higher sales volume and Brazilian real depreciation offset the lower average prices in the international market. COGS: ethylene and propylene are the main feedstock used to make PE and PP, respectively. For PE production, 100% of the ethylene used is supplied by the Basic Petrochemicals Unit, as is 65% of the propylene used to make PP, with the remainder supplied by Petrobras. In 2016, cost of goods sold (COGS) of the Polyolefins Unit amounted to R$16,041 million, increasing 4% compared to 2015. The lower feedstock prices were insufficient to offset the higher sales volume and Brazilian real depreciation. The average price reference for ethylene in the U.S. Gulf (USG) was US$759/ton, while the international price reference for Europe (NWE) averaged US$1,005/ton, down 12% and 6%, respectively, from 2015. SG&A Expenses: Selling, general and administrative expenses amounted to R$1,304 million in 2016, increasing 6% compared to 2015, influenced by the higher sales volumes. EBITDA: In 2016, EBITDA amounted to R$3,291 million, down 10% from 2015. The lower international spreads were partially offset by the higher sales volume combined with the Brazilian real depreciation. In U.S. dollar, EBITDA contracted 14% to US$947 million, with EBITDA margin of 16%, down 2 p.p. from 2015. VINYLS The Vinyls segment is formed by the industrial and commercial operations of the PVC, Chlorine and Caustic Soda units, as well as other products such as hydrogen and sodium hypochlorite. The industrial operations include three PVC plants located in the petrochemical complexes in Camaçari and Alagoas and the two chlor-alkali plants located in the same two petrochemical complexes. Page8 of 35 The Company’s annual production capacity is 710 kton of PVC and 539 kton of caustic soda. The following table provides a financial overview of the Vinyls unit: Financial Overview (R$ million) VINYLS (A) (B) Change (A)/(B) Net Revenue 9% Cost of Good Sold (2,834) (2,416) 17% Gross Profit -50% Gross Margin 6% 13% -7 p.p. SG&A (241) (225) 7% Other Operating Income (expenses) (49) (27) 83% EBITDA -32% EBITDA Margin 8% 13% -5 p.p. Capacity Utilization: In 2016, the average capacity utilization of the PVC plants stood at 84%, up 7 p.p. from 2015. Production: Performance (tons) VINYLS (A) (B) Change (A)/(B) Production PVC 594,039 542,297 10% utilization rate 84% 76% 7 p.p. Caustic Soda 440,907 436,185 1% Total Production 1,034,945 978,482 6% Brazilian Market: In 2016, the Brazilian market for PVC contracted by 2% from the previous year, due to weaker activity in the construction and infrastructure sectors. Sales Volume – Brazilian Market: In 2016, sales in the Brazilian market amounted to 528 kton, in line with 2015, with the highlight the sales made to the agribusiness sector (irrigation tubing). Market share expanded to 52%, up 1 p.p. from 2015. Performance (tons) VINYLS (A) (B) Change (A)/(B) Sales - Brazilian Market Brazilian Market - PVC 1,023,867 1,048,053 -2% Braskem Sales 528,314 529,493 0% Market Share 52% 51% 1 p.p. Net Revenue – Domestic Market: In 2016, net revenue from domestic sales of vinyls increased 4% compared to 2015, to R$2,695 million. In U.S. dollar, net revenue was US$778 million, 1% lower. Sales Volume – Export Market: In the year, exports increased by 79% from 2015, influenced by the Company’s strategy to export part of its PVC production given the weaker demand in the domestic market. Page9 of 35 Performance (tons) VINYLS (A) (B) Change (A)/(B) Sales - International Market PVC 116,919 65,375 79% Total Exports 116,919 65,375 79% Net Revenue - Export Market: Net revenue from the PVC exports grew 69% and 65% compared to 2015 in U.S. dollar and Brazilian real, respectively, amounting to US$92 million and R$321 million. COGS: Ethylene, energy and salt are the main inputs used by the Vinyls segment to produce caustic soda, chlorine and PVC. The ethylene is 100% supplied by the Basic Petrochemicals segment. In salt consumption, Braskem holds significant cost advantages over some competitors thanks to its low-cost extraction of sodium chloride (especially compared to sea salt) and low transportation costs, given its industrial unit’s proximity to the salt mine. In 2016, cost of goods sold (COGS) amounted to R$2,834 million, up 17% from 2015, mainly explained by the Brazilian real depreciation and the higher production volume and sales of vinyls in the period. SG&A Expenses: Selling, general and administrative expenses amounted to R$241 million in 2016, increasing 7% compared to 2015, influenced by the higher sales volumes. EBITDA: In the year, EBITDA from the Vinyls segment amounted to R$241 million, down 32% from 2015. In U.S. dollar, EBITDA contracted 35% to US$69 million, with EBITDA margin of 8%, down 5 p.p. from 2015. CHEMICALS DISTRIBUTION (quantiQ): The chemicals distribution segment has a portfolio of more than 1,500 products. The products are classified as commodities, performance and specialties. The following table presents a financial overview of the Chemicals Distribution unit: Financial Overview (R$ million) CHEMICALS DISTRIBUTION (A) (B) Change (A)/(B) Net Revenue -5% Cost of Good Sold (667) (693) -4% Gross Profit -10% Gross Margin 20% 21% -1 p.p. SG&A (133) (123) 8% Other Operating Income (expenses) (1) (5) -87% EBITDA 36 59 -40% EBITDA Margin 4% 7% -3 p.p. Net Revenue: Despite the higher sales volume influenced primarily by the better performance of the commodities segment, which includes products such as methanol and caustic soda, net revenue in the year decreased 9% from 2015, to US$239 million. In Brazilian real, net revenue was R$831 million, down 5% from 2015. COGS: The main cost of the Chemicals Distribution Unit is the acquisition of products. In the year, cost of goods sold amounted to R$667 million, down 4% from 2015. Page10 of 35 EBITDA: In 2016, EBITDA came to US$10 million, down 43% from the prior year. In Brazilian real, EBITDA contracted 40% to R$36 million, with EBITDA margin of 4%, down 3 p.p. from 2015. § INTERNATIONAL BUSINESS Braskem’s overseas results are formed by the polypropylene plants and commercial operations in the United States and Europe and by Braskem Idesa, the petrochemical complex in Mexico. UNITED STATES AND EUROPE The segment’s results are formed by five industrial plants in the United States and two in Europe, with aggregate annual production capacity of 2,010 kton, with 1,465 kton in the United States and 545 kton in Europe. In 2016, the segment posted net revenue of R$8,896 million (US$2,548 million) and EBITDA of R$2,474 million (US$698 million), representing 18% and 21%, respectively, of the Company’s consolidated revenue and EBITDA. The following table provides a financial overview of the United States and Europe segment: Financial Overview (US$ million) UNITED STATES AND EUROPE (A) (B) Change (A)/(B) Net Revenue 3% Cost of Good Sold (1,750) (2,093) -16% Gross Profit 108% Gross Margin 31% 16% 15.8 p.p. SG&A (162) (134) 21% Other Operating Income (expenses) (3) (2) 12% EBITDA % EBITDA Margin 27 % 13% p.p. Net Revenue - R$ million 8,896 8,240 8% EBITDA - R$ million 2,474 1,110 % Capacity Utilization: The units in the United States and Europe registered a capacity utilization rate of 100% in 2016, up 2 p.p. on the prior year, which mainly reflects: (i) the project to optimize PP grades implemented over the year; and (ii) the strong demand for the resin in both regions. Production: Performance (tons) UNITED STATES AND EUROPE (A) (B) Change (A)/(B) Production PP 2,007,179 1,967,028 2% utilization rate 100% 98% 2 p.p. Market: Sales of domestic production in the U.S. market for PP contracted by around 2% in 2016 compared to 2015, due to the higher volume of PP imports, mainly from South Korea and Saudi Arabia. The sectors most impacted by the increase in imports were housewares, carpets and biaxially oriented films, or BOPP (used in labels, tags and food packaging). Page11 of 35 In Europe, PP demand remained strong throughout 2016, increasing 4% from the previous year. The increase was driven mainly by demand from the automotive industry and economic recoveries in European countries. This scenario supported the highest margins by non-integrated producers of the last nine years. Sales Volume: In 2016, PP sales volume increased 2% from the previous year, due to the better operating performance of the units and the higher demand for PP in the United States and Europe. Performance (tons) UNITED STATES AND EUROPE (A) (B) Change (A)/(B) Sales PP 2,008,473 1,973,274 2% Net Revenue: In 2016, net revenue came to US$2,548 million, up 3% from the prior year, supported by the higher PP prices in the U.S. market and the stronger sales volume. COGS: The main feedstock used to make PP in the United States and Europe is propylene, which is supplied to the Company’s industrial units by various local producers. In 2016, cost of goods sold (COGS) of the segment amounted to US$1,750 million, down 16% compared to 2015. The U.S. Gulf (USG) price reference for propylene averaged US$759/ton in 2016, or 12% lower than in 2015, due to the feedstock’s higher supply in the year from PDHs, which, despite some operating difficulties in the second half, operated at higher capacity utilization rates than in the prior year. The Europe reference price for propylene averaged US$727/ton, down 23% from 2015, mainly reflecting the limited supply during most of 2015, when low inventories and an above-normal number of unscheduled shutdowns led to price increases. SG&A Expenses: In 2016, selling, general and administrative expenses were US$162 million, increasing 21 % from 2015, influenced by: (i) higher expenses with the feasibility studies for strategic projects; (ii) higher costs with the leasing of freight cars for transporting PP; and (iii) the expenses with external audits. EBITDA: EBITDA in the year was US$698 million, up 120 % from 2015, explained by the higher PP-propylene spreads in the international market, which reached 24% for the U.S. price reference and 16% for the European price reference, coupled with the good operating performance of plants. In Brazilian real, EBITDA was R$2,474 million. MEXICO [2] The segment is composed of an ethane-based cracker, two high-density (HDPE) and one low-density (LDPE) polyethylene plants, with combined annual production capacity of 1,050 kton of PE. Since May 2016, the result of Braskem Idesa is no longer recorded as a project, but as a reportable operating segment, except for the result of the LDPE plant, which ceased to be considered a project in August. [2] This unit includes the results of Braskem Idesa SAPI and of the other subsidiaries of Braskem S.A. in Mexico. Page12 of 35 The following table provides a financial overview of the Mexico unit in Brazilian real and U.S. dollar: Financial Overview (US$ million) MEXICO (A) (B) Change (A)/(B) Net Revenue - 0% Cost of Good Sold (302) - 0% Gross Profit - 0% Gross Margin 36% 0% 0.0 p.p. SG&A (73) - 0% Other Operating Income (expenses) (38) - 0% EBITDA - 0% EBITDA Margin 34% 0% 0.0 p.p. Net Revenue - R$ million 1,587 - 0% EBITDA - R$ million 530 - 0% *Includes pre-marketing activities recorded in the period. Production and Capacity Utilization: Still in the ramp-up phase, the PE plants operated in the year at an average capacity utilization rate of 42%, producing 443 kton of PE. Performance (tons) MEXICO (A) (B) Change (A)/(B) Production PE 443,180 - n.a utilization rate 42% 0% n.a Sales Volume: PE sales in the year came to 432 kton, which include resin resale to serve the Mexican market with grades not yet produced during the ramp-up phase. Of the total sales volume, 46% was sold in the Mexican market and the remainder exported to various regions, in particular Asia, Europe and the United States. Performance (tons) MEXICO (A) (B) Change (A)/(B) Sales PE 431,652 - n.a Net Revenue: In 2016, net revenue came to US$474 million (R$1,587 million). The sales price of Braskem Idesa’s PE in the Mexican market is based on the price of resins sold in the U.S. Gulf region. In the year, the average price [3] stood at US$1,115/ton, down 9% from 2015, accompanying the decline in oil prices, which in turn reduced the marginal cost of PE production. COGS: For its ethane supply, Braskem Idesa has a long-term contract (20 years) with the subsidiary of Petróleos Mexicanos (PEMEX), the Mexican state-owned oil and gas company, whose price is based on the USG ethane price reference. In 2016, COGS came to US$302 million (R$1,017 million). In the year, the USG ethane price reference averaged US$146/ton, increasing 7% from 2015, which is explained by the stronger demand following the logistics debottlenecking projects, which supported higher export volumes of the United States. SG&A Expenses: [3] 71.4% (HDPE USA) and 28.6% (LDPE USA), as per the capacity mix of the Braskem Idesa units in Mexico. Page13 of 35 In the year, selling, general and administrative expenses amounted to US$73 million. The highest expenses were with: (i) personnel; (ii) leasing of freight cars; (iii) advertising and marketing related to the complex’s inauguration; and (iv) technical consulting services. Other Operating Income/Expenses: Includes US$38 million (R$125 million) related to costs and expenses with the idle capacity during the ramp-up phase of the petrochemical complex. EBITDA: EBITDA amounted to US$163 million (R$530 million), with EBITDA margin of 34%. Net Financial Result Braskem Idesa: The financial result of the subsidiary Braskem Idesa is mainly impacted by the debt contracted under the project finance structure and the loan from the project’s shareholders. In 2016, the net financial result of Braskem Idesa was an expense of R$1,780 million, compared to the expense of R$355 million in 2015, which is explained by: Interest Expenses: § Start of the transition to the financial result of expenses, which previously were capitalized during the project phase, which affects the balances of the project finance debt (R$491 million) and of the loan (R$464 million); Exchange Variation: § All of the project-finance debt is designated as hedge accounting. Therefore, all exchange variation is recorded temporarily under equity and only recorded as financial income (expense) when the sales designated as hedge accounting are realized. In 2016, the amount recognized in the financial result related to the transition to hedge accounting was R$60 million; § The effect from exchange variation on the loan in the amount of R$1,059 million, arising from the 19% depreciation in the Mexican peso against the U.S. dollar between the periods. As of December 31, 2016, the outstanding principal of this loan was US$1,883 million. Financial Result Braskem Idesa R$ million (A) (B) Change (A)/(B) Financial Expenses 0% Interest Expenses (643) 35 - Net Interest on Fiscal Provisions (0) (0) -87% Others (46) (55) -16% Financial Revenue -3% Interest 2 3 -18% Monetary Variation (MV) 1 16 -94% Others 0 0 -85% Foreign Exchange Variation, net 209% Foreign Exchange Variation (Expense) (1,163) (399) 191% Foreign Exchange Variation (Revenue) 69 45 51% Net Financial Result 402% Income Tax Braskem Idesa: The nominal income tax rate in Mexico is 30% on the base of taxable profit, which is net income adjusted by permanent and temporary differences, such as additions, exclusions and compensations authorized under tax legislation and any accumulated tax losses from prior periods. Furthermore, under Mexican law, tax losses must be used within a maximum period of ten years, with no limit on the amount of taxable income. Considering that Braskem Idesa did not present taxable profit in 2016 and the accumulated tax loss is R$7,219 million, there were no cash disbursements for payment of income taxes in the year. Page14 of 35 3.1. Economic and Financial Results (Consolidated) § Revenue In 2016, consolidated net revenue was US$13.7 billion, down 3% from the prior year. The decline is explained by the 8% decrease in the international prices of resins and basic petrochemicals, mainly due to the lower oil prices and the new resin capacities, especially for polypropylene, that came online in China during the year. Another factor contributing to the decline was the 1% lower sales volume in the domestic market compared to 2015. In Brazilian real, revenue came to R$47.6 billion, up 2% from last year, due to the Brazilian real depreciation between the periods. Excluding naphtha/condensate resales from the analysis, net revenue in the year increased by 1% in U.S. dollar and by 6% in Brazilian real. In U.S. dollar, overseas revenue came to US$6.6 billion in the year, down 4% from 2015, also influenced by the lower average price of resins and basic petrochemicals in the international market. In Brazilian real, revenue from overseas markets was R$23 billion, of which R$9.8 billion came from exports. Overseas revenue accounted for 45% of Braskem’s total revenue (excluding naphtha/condensate resales). § Cost of Goods Sold Consolidated cost of goods sold (COGS) in 2016 amounted to US$10,074 million (R$34,941 million). Excluding the COGS of resales (R$2,427 million), consolidated COGS were R$32,514 million, in line with COGS ex-resale in 2015 (R$32,360 million), since the negative impacts from (i) the startup of the Braskem Idesa complex; (ii) the 5% average Brazilian real depreciation between the periods; and (iii) the higher sales volume in the year, were offset by lower raw-material prices, especially naphtha. Page15 of 35 The share of naphtha in total COGS was 42.6 %, down 1.1 p.p. from 2015, reflecting the lower naphtha price in the international market. § Selling, General and Administrative Expenses In 2016, Selling, General and Administrative Expenses amounted to R$3,050 million, up 20% from 2015, mainly due to: (i) the effects from the Brazilian real depreciation against the U.S. dollar on the expenses of the international businesses; (ii) the advertising expenses associated with the Paralympic Games; (iii) expenses with attorneys and auditors in connection with the internal investigation conducted during the year; (iv) higher expenses with software licensing; and (v) the startup of the petrochemical complex Braskem Idesa. In U.S. dollar, expenses amounted to US$883 million, up 16% from 2015. § Other Net Operating Income (expenses) The Company recorded an amount of R$3,752 million in other operating expenses, which includes, mainly: (i) Provision of the Leniency Agreement signed by the Company with the authorities on December 21, 2016, totaling R$ 2,860 million; (ii) Expenses idle and hibernated plants in the total amount of R$ 252 million, including costs and expenses with Braskem Idesa’s idle capacity during the ramp-up phase of the petrochemical complex; (iii) Provision for losses on investments and project expenses in the amount of R$ 54 million; (iv) Provision for labor and tax proceedings in the amount of R$ 170 million ; and (v) Provision for environmental damages recovery, totaling of R$ 183 million. § EBITDA In 2016, Braskem’s consolidated EBITDA amounted to R$11,494 million, increasing 23% from the previous year. In U.S. dollar, EBITDA advanced 18% to US$3,301 million. The improvement compared to 2015 is mainly explained by (i) the good operating performance registered by plants during the year; (ii) the inauguration and ramp-up of the petrochemical complex in Mexico; (iii) higher export volume; (iv) the improvements in PP-propylene spreads and the performance of the operations in the United States and Europe; and (v) the 5% average Brazilian real depreciation. § Net Financial Result
